 

EXHBIT 10.3

 

AMENDMENT NO. 1

to

EMPLOYMENT SERVICES AGREEMENT

 

AMENDMENT NO. 1 TO EMPLOYMENT SERVICES AGREEMENT dated as of February 2, 2015
(the “Amendment”) by and between Michael D. Rountree (the “Executive”) and
Eventure Interactive, Inc. (the “Company”).

 

WHEREAS, the Company entered into an Employment Services Agreement with the
Executive as of March 10, 2014 (the “Employment Services Agreement”) pursuant to
which Executive serves as the Company’s Chief Financial Officer and Treasurer;
and

 

WHEREAS, Executive and the Company wish to modify certain arrangements under the
Employment Services Agreement in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Executive agree as follows:

 

1. Section 3 of Schedule A to the Employment Services Agreement is amended to
read as follows:

 

“3.Base Salary. $1.00.”

 

2. Section 4 of the Employment Services Agreement is amended to read as follows:

 

“4.Bonus. (a) The Company may pay the Executive bonuses at such times and in
such amounts as shall be determined by the Board in its sole discretion. Bonuses
may be paid in cash, securities or other property. Bonuses will be tied to the
achievement of operational, financial or other milestones established by the
Board.”

 

3. Section 4 of Schedule A of the Employment Services Agreement is amended to
read as follows:

 

“4.Bonus: Payable as set forth in Section 4 of this Agreement.”

 

4. Executive shall be entitled to receive 2,000,000 shares of the Company’s
restricted common stock upon execution of this Amendment. Executive shall have
piggyback registration rights with respect to these shares.

 

5. Executive shall be entitled to receive 1,000,000 ten year options with an
exercise price of $0.10 per share upon execution of this Amendment. Such options
shall vest ratably over a period of 36 months commencing upon issuance.

 

6. No Further Changes.  Until the resignation of Executive, all other terms of
the Employment Services Agreement shall continue with full force and effect.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 



EXECUTIVE:     COMPANY:                 /s/ Michael D. Rountree   By:   /s/
Gannon Giguiere Michael D. Rountree   Name:   Gannon Giguiere     Title:   
Chief Executive Officer



 

 

